                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANITA MAKO                   :                          CIVIL ACTION
                             :
      v.                     :
                             :
ANASTASIA CARE SERVICES, LLC :
and BABATUNMISHE OKE         :                          NO. 19-410

                                       ORDER

      AND NOW, this 26th day of February, 2020, upon consideration of the Second

Joint Motion for Approval of the Portion of the Parties’ Settlement Agreement Allocated

to Plaintiff’s Fair Labor Standards Act claim (Doc. 24), and for the reasons explained in

the accompanying Memorandum, IT IS HEREBY ORDERED that the Motion is

GRANTED. The Court approves the settlement of Plaintiff’s FLSA claim.

       IT IS FURTHER ORDERED that the earlier filed Joint Motion for Approval

(Doc. 22) is DISMISSED AS MOOT.

                                                 BY THE COURT:

                                                 /s/ ELIZABETH T. HEY

                                                 _________________________________
                                                 ELIZABETH T. HEY, U.S.M.J.
